Exhibit 10.2 ASSIGNMENT AND BILL OF SALE State of Texas § § County of Gonzales § KNOW ALL MEN BY THESE PRESENTS: THAT for and in consideration of the sum of Ten Dollars ($10) and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the undersigned, Lucas Energy, Inc.,450 Gears Road, Suite 780, Houston, TX77067 (hereinafter referred to as “Assignor”), subject to the remaining terms and provisions contained herein, does hereby BARGAIN, SELL, TRANSFER, ASSIGN and CONVEY to CATI Operating, LLC, a wholly owned subsidiary of Assignor (hereinafter referred to as “Assignee”), whose address is 450 Gears Road, Suite 780, Houston, TX77067, its successors and assigns, the following: All right, title and interest of Assignor in and to the oil, gas and mineral leases, oil and gas leases, oil, gas, and associated hydrocarbons leases and oil, gas and hydrocarbons leases described on Exhibit “A” attached hereto and made a part a part hereof for all purposes, which leases, as amended and/or ratified, are hereinafter referred to collectively as the “Leases,” INSOFAR AND ONLY INSOFAR as each such Lease covers the lands as to which such Lease remains in force and effect (which lands are hereinafter referred to collectively as the “Subject Lands”); all right, title and interest of Assignor in and to the various wells more particularly described on Exhibit “A” hereto (hereinafter referred to as the “Wells”); the undivided interests in and to all of the property and rights incident thereto, including, without limitation, all fixtures, personal property and equipment located thereon or used or obtained in connection with each of the Wells (hereinafter referred to collectively as the “Equipment”) including but not limited to the items described on Exhibit “A-1”; together with the undivided interests in and to all of the costs, expenses, losses, liabilities, damages, fines, penalties, charges, claims, demands, lawsuits, causes of action, appeals, judgments and diminutions in value, of any and every kind, nature and/or character which in any way cover, affect, pertain and/or relate, either directly or indirectly, with Assignor's interest in and to the Leases, the Subject Lands, the Wells and/or the Equipment including, without limitation, the operation, ownership, plugging, abandonment or environmental clean-up of same (hereinafter referred to collectively as the “Liabilities”) which may accrue from and after the “Effective Time”, as that term is hereinafter defined, all of the foregoing interests in and to the properties, rights, Leases, Subject Lands, Equipment and Liabilities described in this subparagraph (1) being hereinafter referred to collectively as the “Interests”; All of Assignor's rights, titles and interests in and to the oil, gas and other hydrocarbons stored upon the Subject Lands (or stored elsewhere) which are produced from or attributable to the Interests from and after the Effective Time (hereinafter referred to as the “Production”); and 1 Originals or copies of all of the files, records, correspondence and data (but specifically excluding all engineering, geological and geophysical data, reports and maps which depict other leases and lands owned by Assignor which are not covered by this Assignment and Bill of Sale and all excluding all geological and geophysical data and derivatives thereof that Assignor may not assign without the consent of third parties) now in the possession or control of Assignor that relate to the items described in subparagraphs (1) and (2) above (hereinafter referred to as the “Records”). This Assignment and Bill of Sale is and shall be effective as of December 1, 2015, Houston, Texas time (referred to herein as the “Effective Time”). This Assignment and Bill of Sale covers all of the rights, titles and interests of Assignor in and to the Interests, the Production and the Records, but is made subject to the “Permitted Encumbrances,” which term, as used herein, means: (a) the terms and provisions of the Leases (including all of lessors' royalties burdening the Interests and the Production as of the Effective Time), together with all overriding royalties which burden the Interests and/or the Production and which are of record or which are referenced of record as of the date of execution of this Assignment and Bill of Sale; (b) the terms and provisions of the declarations or designations of unit, as amended and/or ratified, which are referenced of record; (c) the terms of all unrecorded agreements to which the Assignor is a party or by which the Assignor is bound. (d) liens for taxes or assessments affecting the Interests or the Production as of the Effective Time (i) which are not yet due and payable or (ii) which are not yet delinquent or, if delinquent, that are currently in the process of being, or shall be, contested in good faith pursuant to applicable Texas law and in the ordinary course of business; (e) all rights to consent by, required notices to, filings with, or other actions by governmental or tribal entities in connection with the sale or conveyance of the Interests or the Production, if the same are customarily obtained subsequent to such sale or conveyance, if any; and (f) all easements, rights-of-way, servitudes, permits, surface leases and other rights with respect to surface operations, timber leases, pipelines, grazing, logging, canals, ditches, reservoirs or the like and conditions, covenants or other restrictions and easements for highways, pipelines, telephone lines, power lines, railways and other easements and rights-of-way, on, over or in respect of any of the Subject Lands, which are of record, which are referenced of record or which are contained and/or are referred to in the Records, if any. 2 With respect to the Interests and the Production, SAME ARE BEING ASSIGNED HEREIN BY ASSIGNOR TO ASSIGNEE WITHOUT ANY REPRESENTATIONS OR WARRANTIES (OF TITLE, OR OTHERWISE), EITHER STATUTORY, EXPRESS OR IMPLIED, AND ON AN “AS IS, WHERE IS, WITH ALL FAULTS BASIS” AND WITHOUT ANY STATUTORY, EXPRESS OR IMPLIED WARRANTIES OR REPRESENTATIONS AS TO THE MERCHANTABILITY OF ANY OF THE INTERESTS OR THE INTERESTS' FITNESS FOR ANY PURPOSE. As a material inducement to Assignor executing and delivering this Assignment and Bill of Sale, Assignee, by its acceptance hereof, does hereby UNDERSTAND, ACKNOWLEDGE and AGREE, and does hereby COVENANT, REPRESENT and WARRANT unto Assignor, its successors and assigns, as follows: A. THAT ASSIGNEE ACKNOWLEDGES FULLY UNDERSTANDS THAT THIS ASSIGNMENT AND BILL OF SALE IS EXECUTED BY ASSIGNOR WITHOUT ANY STATUTORY, EXPRESS OR IMPLIED WARRANTIES OR REPRESENTATIONS AS TO THE MERCHANTABILITY OF ANY OF THE INTERESTS OR THEIR FITNESS FOR ANY PURPOSE AND WITHOUT ANY OTHER STATUTORY, EXPRESS OR IMPLIED WARRANTIES OR REPRESENTATIONS (OF TITLE, OR OTHERWISE), WHATSOEVER; B. THAT ASSIGNEE SHALL HAVE INSPECTED THE INTERESTS AND SATISFIED ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND SUBSURFACE; C. THAT ASSIGNEE SHALL ACCEPT ALL OF THE INTERESTS IN AN “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION; D. That, from and after the Effective Time, Assignee, its successors and assigns, agrees to assume and perform any and all of the Liabilities arising or accruing from and after the Effective Time and any and all liabilities and obligations or alleged or threatened liabilities and obligations which in any way cover, affect, pertain and/or relate, or which arise out of or in connection with the following duties and obligations which arise or accrue from and after the Effective Time: (i) the duty or obligation to pay and deliver royalties, overriding royalties and other interests burdening the Interests; (ii) the duty or obligation of gas balancing (by mcf, by mmbtu or by cash) of over production or under production from and/or attributable to the Interests; and (iii) the costs and expenses incurred in the ordinary course of the operation of the Interests pursuant to the terms and provisions of any and all agreements pertaining thereto, together with other commitments to which the Interests are subject; 3 F. That Assignee, its successors and assigns, shall bear all of the costs and expenses of any and all recording fees and similar costs incurred and/or imposed upon, or with respect to the transfer and assignment of, the Interests as is contemplated hereby; and G. That from and after the date of execution of this Assignment and Bill of Sale, Assignee, its successors and assigns, agrees to comply with all laws and all governmental rules, orders and regulations with respect to operations of the Interests, including, without limitation, to the abandonment of the wells and/or the abandonment of the equipment, including, were applicable, the plugging of the wells, the compliance with all laws, rules or regulations regarding inactive or unplugged wells, including bonding requirements, and cleaning up the surface to return the Subject Lands as nearly as possible to their preleased condition and including, without limitation, to all “Environmental Laws,” which term, as used herein, means the following described federal and state laws, rules and regulations: (i) the Comprehensive Environmental Response Compensation and Liability Act (a/k/a Superfund), 42 U.S.C.A. §§9601 to 9675, inclusive, as amended, by the Superfund Amendments and Reauthorization Act of 1986, as amended; (ii) the Resource Conservation and Recovery Act, 42 U.S.C.A. §§6901 to 6991(i), inclusive, as amended by the 1984 Hazardous and Solid Waste Amendments, as amended; (iii) the Clean Air Act, 42 U.S.C.A. §§7401 to 7626, inclusive, as amended; (iv) the Clean Water Act, 33 U.S.C.A. §§1256 to 1387, inclusive, as amended; (v) the Emergency Planning & Community Right to Know Act, 42 U.S.C.A. §§1101 et seq., as amended; (vi) the Occupation Safety & Health Act, 29 U.S.C.A. §§651 to 678, inclusive, as amended; (vii) the Toxic Substances Control Act, 15 U.S.C.A. §§2601 to 2654, inclusive, as amended; (viii) the Safe Drinking Water Act, 42 U.S.C.A. §§300(f) to 300(j)(11), inclusive, as amended; (ix) the Coastal Zone Management Act, 16 U.S.C.A. §§661 to 668(d), inclusive, as amended; (x) the National Environmental Policy Act, 42 U.S.C.A. §§4321 to 4347, inclusive, as amended; and (xi) all other applicable federal and state laws, rules, regulations and orders, of any kind, nature and/or character which in any way cover, affect, pertain and/or relate to oil and gas transactions and/or oil and gas operations, as amended. 4 All of the foregoing covenants, duties, obligations and responsibilities described and/or referred to in subparagraphs A. through G., inclusive, above, being hereinafter referred to collectively as “Assignee's Obligations.” IN CONNECTION WITH THE PERFORMANCE OF ASSIGNEE'S OBLIGATIONS, ASSIGNEE, ITS SUCCESSORS AND ASSIGNS, SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, AT THE SOLE COST, RISK AND EXPENSE OF ASSIGNEE, ITS SUCCESSORS AND ASSIGNS, PROTECT, DEFEND, INDEMNIFY AND HOLD ASSIGNOR, ITS OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS, REPRESENTATIVES, PARENTS, SUBSIDIARIES, AFFILIATED COMPANIES, HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS, HARMLESS FROM AND AGAINST (AND TO REIMBURSE IN CASH TO ASSIGNOR, ITS SUCCESSORS AND ASSIGNS, WITH RESPECT TO) ANY AND ALL COSTS, EXPENSES, COSTS OF CLEAN UP, COSTS OF REMOVAL OR MODIFICATION OF FACILITIES ON THE SUBJECT LANDS, COSTS OF PLUGGING WELLS, LOSSES, LIABILITIES, DAMAGES, FINES, PENALTIES, CHARGES, CLAIMS, DEMANDS, LAWSUITS, CAUSES OF ACTION, APPEALS, JUDGMENTS AND DIMINUTIONS IN VALUE, OF ANY AND EVERY KIND, NATURE AND/OR CHARACTER, INCLUDING COURT COSTS, ATTORNEY'S FEES AND OTHER COSTS AND EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING AND/OR DEFENDING SAME, WHETHER OR NOT RESULTING IN ANY LIABILITY, KNOWN OR UNKNOWN, FIXED OR CONTINGENT, ASSERTED AGAINST OR INCURRED BY ASSIGNOR, ITS SUCCESSORS OR ASSIGNS, EITHER DIRECTLY OR INDIRECTLY, WHICH ARE AND/OR WHICH MAY BE BROUGHT BY ANY AND ALL PERSONS AND/OR PARTIES (INCLUDING, WITHOUT LIMITATION, TO ASSIGNOR'S AND ASSIGNEE'S RESPECTIVE EMPLOYEES, AGENTS OR REPRESENTATIVES AND ANY AND ALL PRIVATE CITIZENS, PERSONS, ORGANIZATIONS, AND ANY AGENCY, BRANCH OR REPRESENTATIVE OF FEDERAL, STATE OR LOCAL GOVERNMENT) ON ACCOUNT OF ANY PERSONAL INJURY, DEATH, DAMAGE, DESTRUCTION, LOSS OF PROPERTY OR CONTAMINATION OF NATURAL RESOURCE (INCLUDING, WITHOUT LIMITATION, SOIL, AIR, SURFACE WATER OR GROUND WATER) RESULTING FROM, ARISING OUT OF, CAUSED BY OR CONNECTED WITH ANY ACTS, OMISSIONS, EVENTS OR CIRCUMSTANCES OCCURRING ON OR BEFORE AND/OR FROM AND AFTER THE DATE OF EXECUTION OF THIS ASSIGNMENT AND BILL OF SALE, INCLUDING, WITHOUT LIMITATION, TO THE PRESENCE, DISPOSAL OR RELEASE OF ANY MATERIAL OF ANY KIND IN, ON OR UNDER THE INTERESTS, THE SUBJECT LANDS OR OTHER PROPERTY (WHETHER NEIGHBORING OR OTHERWISE) AT ANY TIME, OR FROM TIME TO TIME, BY REASON OF OR ARISING OUT OF THE BREACH OF (WHETHER MATERIAL OR NOT) OF ANY OF ASSIGNEE'S OBLIGATIONS, AS TO ACTS, OMISSIONS, EVENTS OR CIRCUMSTANCES OCCURRING ON OR BEFORE AND/OR FROM AND AFTER THE DATE OF EXECUTION OF THIS ASSIGNMENT AND BILL OF SALE. ASSIGNEE'S INDEMNIFICATION OBLIGATIONS WHICH ARE CONTAINED IN THIS PARAGRAPH SHALL EXTEND TO AND INCLUDE, BUT NOT BE LIMITED TO: (1) THE NEGLIGENCE OF ASSIGNEE AND ALL OTHER THIRD PARTIES, WHETHER SUCH NEGLIGENCE IS ACTIVE OR PASSIVE, JOINT, SOLE OR CONCURRENT, (2) STRICT LIABILITY, AND (3) LIABILITIES OR OBLIGATIONS UNDER ANY APPLICABLE FEDERAL OR STATE LAW, INCLUDING, WITHOUT LIMITATION, ALL ENVIRONMENTAL LAWS. 5 Assignor and Assignee agree to execute such other written instruments as may hereafter be deemed by Assignor, its successors and assigns, as being reasonably necessary, advisable or appropriate in order to carry out all of the purposes and intentions of this Assignment and Bill of Sale. All of the terms, provisions, duties and obligations (including, without limitation, to Assignee's obligations) contained or referred to in this Assignment and Bill of Sale shall be binding upon and shall inure to the benefit of Assignor and Assignee, their respective successors and assigns. IN WITNESS WHEREOF, this Assignment and Bill of Sale is executed this day of December, but shall be effective as of the Effective Time. AGREED TO AND ACCEPTED THIS DAY OF DECEMBER, 2015. LUCAS ENERGY, INC. By: Anthony C. Schnur Chief Executive Officer CATI OPERATING, LLC By: Anthony C. Schnur 6 STATE OF TEXAS ACKNOWLEDGEMENT COUNTY OF HARRIS BEFORE ME, the undersigned authority, on this day personally appeared, Anthony C. Schnur know to me to be the person and officer whose name is subscribed to the foregoing instrument and acknowledged that the same was the act and deed of LUCAS ENERGY, INC., and that he executed the same as the act of such corporation for the purposes and consideration therein stated. GIVEN UNDER MY HAND AND SEAL OF OFFICE this day of December, 2015. NOTARY PUBLIC, STATE OF TEXAS Notary’s Typed or Printed Name My commission expires: 7 EXHIBIT A Attached to and made a part of that certain Assignment and Bill of Sale dated effective December 1, 2015 by and between Lucas Energy, Inc. and CATIOperating, LLC. LEASES Lessor Lessee Date Vol PG County State Arline G. Pettus Lucas Energy, Inc. 2/11/2010 Gonzales Texas Benedict W Barborak and wife Bernice George Pendergast 2/25/2000 Gonzales Texas Beverly Jan Burnett Lucas Energy, Inc. 11/24/2008 Gonzales Texas Beverly Jean Pirkle Lucas Energy, Inc. 8/29/2008 Gonzales Texas Blaxton DuBose Billy R Wilson 10/1/2007 Gonzales Texas BP Ranch Billy R Wilson 10/1/2007 Gonzales Texas Carolyn Anne Boothe Cox Lucas Energy, Inc. 7/30/2009 63 Gonzales Texas Cecil V Hagen Hagen-Greenbriar Exploration 5/29/1987 15 Gonzales Texas Cecilia H. Wright Lacy & Byrd, Inc. 8/19/1987 Gonzales Texas Charles F. Freeman et ux Jim Burgin and Associates 2/4/1990 Gonzales Texas Charles W. Graham DBA Graham Land & Cattle Co Lucas Energy, Inc. 4/1/2009 Gonzales Texas Cleo Edwards Edmonds and Husband David TRT Energy Holding, Inc. 10/31/1989 Gonzales Texas Don C. Rainey and wife Imogene Lucas Energy, Inc. 8/29/2008 Gonzales Texas Don C. Rainey and wife Imogene Crude Operating, LLC 6/15/2004 Gonzales Texas Donna Peiser Lucas Energy, Inc. 9/9/2008 Gonzales Texas Emil Hrbacek and wife Lena Geological Research Corporation 4/18/1977 Gonzales Texas Ernest Fred Ehrig, Jr. Origin Production Company 10/11/2005 Gonzales Texas Ernest W. Gassiot Hall Phoenix 12/13/2010 Gonzales Texas Estate of Edna Elsie Gatlin by Patsy Crockett Lucas Energy, Inc. 5/22/2014 Gonzales Texas Eugene Willard et ux Lucas Energy, Inc. 8/9/2010 Gonzales Texas Francis Wright Lucas Energy, Inc. 7/29/2011 Gonzales Texas George Gregory Griffin, Jr TRT Energy Holding, Inc. 11/9/1989 Gonzales Texas Henry E. Christian and wife Nellie Royal Oil and Gas Corp 047/20/1988 Gonzales Texas Jackie Robertson Teton Exploration 4/9/2010 Gonzales Texas James D. Gray, Jr. and wife Donna Plantation Exploration, Inc. 10/25/2006 84 Gonzales Texas James David Powell Lucas Energy, Inc. 6/30/2010 Gonzales Texas James Edwin Mills Lucas Energy, Inc. 3/25/2011 Gonzales Texas James E Mills and wife Viola TRT Energy Holding, Inc. 10/27/1989 Gonzales Texas James E Mills and wife Viola Lucas Energy, Inc. 9/5/2008 Gonzales Texas James S Porter et ux Lucas Energy, Inc. 8/5/2010 Gonzales Texas James W. Paterson et ux Lucas Energy, Inc. 8/9/2010 Gonzales Texas Jesse M. Pacheco et al Lucas Energy, Inc. 8/9/2010 Gonzales Texas Jessie Perkins TRT Energy Holding, Inc. 10/9/1989 1 Gonzales Texas Joan Edeth Corte George Pendergast 10/15/1999 Gonzales Texas Joan Yvonne Griffin, Trustee et al Lucas Energy, Inc. 6/1/2010 50 Gonzales Texas Joe Dale Mills Lucas Energy, Inc. 9/5/2008 Gonzales Texas Joe W. Hindman et al Crude Operating, LLC 4/23/2007 Gonzales Texas Joe I. Loomis, et ux Billy R. Wilson 8/27/2008 Gonzales Texas John Butler Lester, et al Billy R. Wilson 8/1/1996 Gonzales Texas John Butler Lester, et al Lucas Energy, Inc. 6/4/2010 Gonzales Texas Jonathan Will Ruddock et ux Lucas Energy, Inc. 12/8/2010 Gonzales Texas Jonathon Will Ruddock and wife Jennifer Lucas Energy, Inc. 9/10/2009 Gonzales Texas Keith Borrer Crude Operating, LLC 3/28/2005 Gonzales Texas Kenneth L. Hodges, et al Lucas Energy, Inc. 7/22/2011 Gonzales Texas Kenneth P Whiddon and wife Mary Jane Lucas Energy, Inc. 9/28/2007 Gonzales Texas Kristin N. Schuette, et al Lucas Energy, Inc. 10/13/2011 Gonzales Texas Lawerence Weigelt, Mary Sutton, Josephine Ard Tuskar (Texas) Inc. 11/7/1990 Gonzales Texas Leslie R. Talley, et ux Lucas Energy, Inc. 8/6/2007 Gonzales Texas Leslie R. Talley, et ux Lucas Energy, Inc. 7/28/2010 Gonzales Texas Leta Inez Gescheidle Lucas Energy, Inc. 12/12/2009 Gonzales Texas Louis Zavadil & wife Hilda Hagen-Greenbriar Exploration 8/5/1988 Gonzales Texas M & R Poultry, Inc. Lucas Energy, Inc. 9/5/2008 Gonzales Texas Michael T. Rainey Lucas Energy, Inc. 8/29/2008 Gonzales Texas Mildred Lowe Freeman Jim Burgin and Associates 2/4/1990 Gonzales Texas Milton D. Hines and wife Reta P. Geological Research Corporation 9/24/1975 12 Gonzales Texas Milton D. Hines and wife Reta P. Lucas Energy, Inc. 8/12/2011 Gonzales Texas Milton D. Hines and wife Reta P. Lucas Energy, Inc. 5/9/2008 Gonzales Texas Milton D. Hines and wife Reta P. Lucas Energy, Inc. 9/11/2009 Gonzales Texas Milton D. Hines and wife Reta P. Lucas Energy, Inc. 6/13/2011 Gonzales Texas Myrna Paterson McLeroy, et al Lucas Energy, Inc. 8/9/2010 Gonzales Texas Nella Montgomery Teton Exploration 4/9/2010 Gonzales Texas Odd Fellow World Eye Bank & Visual Research FDN Plantation Exploration, Inc. 10/31/2006 Gonzales Texas Patricia Ann Farrell Lucas Energy, Inc. 9/10/2009 Gonzales Texas Phillip R. Roeber et ux George K. Pendergast 10/12/1999 Gonzales Texas Phillip R. Roeber et ux Lucas Energy, Inc. 8/12/2010 Gonzales Texas R B Trull etal Tuskar (Texas) Inc. 12/14/1990 Gonzales Texas Raymond P. Roeber et al Lacy & Byrd, Inc. 1/11/1988 Gonzales Texas Rebeca Hindman Lucas Energy, Inc. 9/3/2010 Gonzales Texas Robert J. Carter Trust Lucas Energy, Inc. 8/17/2011 94 Gonzales Texas Robert R Boothe, Jr. Lucas Energy, Inc. 6/25/2009 Gonzales Texas Robert W Norris, MD Lucas Energy, Inc. 9/16/2008 Gonzales Texas Rozela Kifer Billy R. Wilson 3/1/1988 Gonzales Texas Ruddock Vaccinating Service Paloma Production Company 8/1/1979 Gonzales Texas Ruddock Vaccinating Service Czar Resources, Inc. 10/23/1980 Gonzales Texas Ruddock Vaccinating Service TRT Energy Holding, Inc. 10/5/1989 12 Gonzales Texas Ruddock Vaccinating Service Lucas Energy, Inc. 1/25/2007 Gonzales Texas Ruddock Vaccinating Service Lucas Energy, Inc. 8/31/2007 Gonzales Texas S R Bethel Jr and Bethel Lester Geological Research Corporation 3/23/1976 Gonzales Texas Southern Comfort Farms Lucas Energy, Inc. 8/9/2010 Gonzales Texas Susan Norris Pick, MD Lucas Energy, Inc. 9/16/2008 Gonzales Texas T. B. Hodges Lucas Energy, Inc. 6/30/2008 Gonzales Texas T. B. Hodges Lucas Energy, Inc. 8/5/2010 Gonzales Texas Thoman D Manford III, Co Trustee Lucas Energy, Inc. 12/9/2009 Gonzales Texas Thomas E Norris, MD Lucas Energy, Inc. 9/16/2008 Gonzales Texas Upton Ruddock et ux TRT Energy Holding, Inc. 10/5/1989 6 Gonzales Texas Upton Ruddock Lucas Energy, Inc. 9/25/2008 Gonzales Texas Upton Ruddock Lucas Energy, Inc. 9/2/2014 Gonzales Texas Upton Ruddock and wife Emma Rae Lucas Energy, Inc. 8/31/2007 Gonzales Texas Wanda Gayle Collins Glendenning Lucas Energy, Inc. 8/5/2010 Gonzales Texas Wayne Ahr Lucas Energy, Inc. 8/10/2010 14 Gonzales Texas Wayne James Dworaczyk et al George Pendergast 11/13/1998 77 Gonzales Texas William A McMillion et ux Lucas Energy, Inc. 8/5/2010 Gonzales Texas William Dickson Barnett et al Crude Operating, LLC 6/20/2004 Gonzales Texas William Ray Benes et al George Pendergast 3/15/1999 Gonzales Texas WELLS ALI-O UNIT Gonzales Texas W L BARNETT ET AL UNIT1 Gonzales Texas W L BARNETT ET AL UNIT2 Gonzales Texas W L BARNETT ET AL UNIT3 Gonzales Texas W L BARNETT ET AL UNIT4 Gonzales Texas BURNETT1 Gonzales Texas CANNAN1 Gonzales Texas CONE-DUBOSE UNIT1 Gonzales Texas GANDRE1 Gonzales Texas GATLIN1 Gonzales Texas GRIFFIN OIL UNIT2 Gonzales Texas GRIFFIN-RUDDOCK OIL UNIT1 Gonzales Texas H.O.P.E.1 Gonzales Texas HAGEN RANCH3 Gonzales Texas HAGEN RANCH4H Gonzales Texas HAGEN RANCH UNIT1 Gonzales Texas HOLUB1 Gonzales Texas JIM DAVIS UNIT1 Gonzales Texas KUNTSCHIK1 Gonzales Texas J B LESTER1 Gonzales Texas MERIT-RVS OIL UNIT1 Gonzales Texas MILTON HINES1 ST Gonzales Texas PERKINS OIL UNIT1 Gonzales Texas JESSIE PERKINS 1D Gonzales Texas RVS OIL UNIT3 Gonzales Texas RVS2 Gonzales Texas RVS OIL UNIT1 Gonzales Texas RAINEY UNIT1H Gonzales Texas UPTON RUDDICK1 Gonzales Texas F T SCHAUER1 Gonzales Texas WRIGHT1 Gonzales Texas LOUIS ZAVADIL2 ST Gonzales Texas LEASES Lessor Lessee Date Vol PG County State Team Bank, N.A., Trustee, Acct # 5301, as amended Edwin S. Nichols Expl, Inc. 2/27/1990 Wilson Texas 3/27/1990 Wilson Texas 12/14/1990 Wilson Texas James L. Wiatrek, et ux, as amended El Tex Petroleum, LLC 7/22/2008 Wilson Texas 10/29/2008 Wilson Texas John Stoeltje, et ux El Tex Petroleum, LLC 8/19/2008 Wilson Texas Louise G. Wall, et al El Tex Petroleum, LLC 9/3/2008 Wilson Texas Martha Jane Russell, et al El Tex Petroleum, LLC 3/13/2009 Wilson Texas Gene Yelton, et ux El Tex Petroleum, LLC 3/13/2009 Wilson Texas Jason Pfiel Lucas Energy, Inc. 9/24/2010 Wilson Texas William E. Fowler Lucas Energy, Inc. 6/20/2011 Wilson Texas Cynthia K. Sanders Lucas Energy, Inc. 6/20/2011 Wilson Texas Pfiel Family Trust Origin Production Company, Inc. 10/1/2009 Wilson Texas Francis Eugene Morganroth Lucas Energy, Inc. 2/15/2011 Wilson Texas Richard W. Thayer, et ux El Tex Petroleum, LLC 11/25/2008 Wilson Texas WELLS ESCHENBURG4BH Wilson Texas ESCHENBURG4H Wilson Texas R L ESCHENBURG II ET AL1 Wilson Texas PFIEL2 Wilson Texas PFIEL1A Wilson Texas STOELTJE2 Wilson Texas TEAM BANK1H Wilson Texas WALL1 Wilson Texas WIATREK1 Wilson Texas LEASES Lessor Lessee Date Vol PG County State Emory Rauschhuber, et ux Origin Production Company, Inc. 9/1/2011 97 Frio Texas Emory Rauschhuber, et ux Origin Production Company, Inc. 9/1/2011 97 Frio Texas WELLS RAUSCHHUBER2 Frio Texas RAUSCHHUBER3 Frio Texas RAUSCHHUBER4 Frio Texas RAUSCHHUBER5 Frio Texas RAUSCHHUBER6 Frio Texas EMORY RAUSCHHUBER2 Frio Texas EMORY RAUSCHHUBER2 Frio Texas LEASES Lessor Lessee Date Vol PG County State Lillie Copeland Billy R. Wilson 10/23/2000 Karnes Texas Red Crest Trust, JP Morgan Chase Bank, NA, Trustee Billy R. Wilson 3/25/2008 Karnes Texas Leland Copeland Lucas Energy, Inc. 7/16/2013 Karnes Texas Glenn D. & Betty Boggs, Jr. Lucas Energy, Inc. 8/16/2013 Karnes Texas WELLS COPELAND KARNES1H Karnes Texas GRIFFIN1 Karnes Texas LEASES Lessor Lessee Date Vol PG County State BP America ProductionCompany Kidd Production Company 5/1/2010 Sabine Texas WELLS ARCO Fee A-4181H Sabine Texas LEASES Lessor Lessee Date Vol PG County State BP America ProductionCompany Kidd Production Company 12/1/2010 Jasper Texas WELLS ARCO Fee A-9081H Jasper Texas EXHIBIT A-1 EQUIPMENT No. Lease Well No. Status WI % Pumping Unit Tanks Heater Treater & Separator Wellhead Other Surface Equipment Trucks Manufacturer G/E Model Serial # 1 Ali-O 1 SI % $ Kreiter G 5801-0077 2 Arco Fee 418 1 TA % $ Superskill G 228D-246-86 3 Barnett, W. L. et al 1
